

	

		II

		109th CONGRESS

		1st Session

		S. 1371

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1, 2005

			Mr. Feingold (for

			 himself, Ms. Collins, and

			 Mr. Dodd) introduced the following bill;

			 which was read twice and referred to the Committee on Foreign

			 Relations

		

		A BILL

		To extend the termination date of Office of

		  the Special Inspector General of Iraq Reconstruction and provide additional

		  funds for the Office, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Ongoing Oversight of Iraq

			 Reconstruction Act of 2005.

		2.Amendment to

			 termination date of Office of the Special Inspector General for Iraq

			 ReconstructionSubsection (o)

			 of section 3001 of the Emergency Supplemental Appropriations Act for Defense

			 and for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106;

			 117 Stat. 1234; 5 U.S.C. App. 3 section 8G note), as amended by section 1203(j)

			 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005

			 (Public Law 108–375; 118 Stat. 2081), is amended by striking

			 obligated and inserting expended.

		3.Recission of

			 fundsOf the amount

			 appropriated in chapter 2 of title II of the Emergency Supplemental

			 Appropriations Act for Defense and for the Reconstruction of Iraq and

			 Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1224) under the heading

			 “OTHER BILATERAL ECONOMIC

			 ASSISTANCE” and under the subheading “iraq relief and reconstruction

			 fund”, $50,000,000 is authorized to be rescinded.

		4.Authorization of

			 appropriationsIn addition to

			 any other amounts authorized to be appropriated for such purpose, there is

			 authorized to be appropriated $50,000,000 for fiscal year 2006 to carry out

			 section 3001 of the Emergency Supplemental Appropriations Act for Defense and

			 for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106; 117

			 Stat. 1234), as amended by section 1203 of the Ronald W. Reagan National

			 Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat.

			 2081).

		

